Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art of record, either alone or in combination fails to anticipate or render obvious the instantly claimed composition.  The prior art fails to teach or suggest a catalyst support material comprising a zeolite, a zinc aluminate compound, a calcium aluminate compound, wherein the support material contains platinum and tin metals or compounds thereof, and wherein the composition further comprising a promoter selected from sodium, lithium, an alkaline earth metal excluding calcium, or a compound of one of the foregoing.  The composition further comprises an additional promoter comprising scandium, hafnium, mercury and lead. The closest prior art of record fails to teach or suggest all of the required components as set forth in the instantly claimed composition. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Amendment
In view of the foregoing, the restriction requirement is hereby withdrawn, and the non-elected claim(s) is hereby rejoined.  It has further been searched and examined for patentability in accordance with the allowance of the composition claims as set forth hereinabove.  As it directly depends from and includes all required limitations of an allowed composition claim, it also has been found allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732